DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 11-24 are pending.

Specification
The disclosure is objected to because of the following informalities: 
p. 1, lines 20-21: “produce biomass from a product gas” appears to be a misstatement of “produce product gas from a  biomass.”
p. 2, line 20: Applicant is respectfully advised to remove the reference to claim 1, noting that claim 1 has been canceled and the contents of a potential allowed claim 1 are not yet determined.
p. 3, lines 2-4: As the meaning of the text is unclear, Applicant is respectfully advised to amend the text to increase clarity (e.g., “when exceeds ,  is separated”).
p. 3, line 8: “in position is to reduce the long-chain hydrocarbons” appears to be a misstatement of “in position 
p. 4, line 12: “The device 1 is a product gas stream” appears to be a misstatement of “The device 1 receives a product gas stream” or similar.
p. 6, line 9: “nozxle15” appears to be a misspelling of “nozzle 15.”
p. 6, line 17: In “is less than in the (the) other candle (s),” the “the” in parentheses appears to be redundant.
Appropriate correction is required.

Drawings
The drawing is objected to because the drawing is labeled “FIG. 1” even though only one drawing is provided. Where only a single view is used in an application, it must not be numbered and the abbreviation “FIG.” must not appear. See 37 CFR 1.84 (u)(1) and MPEP 1606.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 11, 13, 16-19, 21, and 24 are objected to because of the following informalities: 
Claim 11: Applicant is respectfully advised to amend “and clean gas is discharged” in line 7 to “and the clean gas is discharged” to acknowledge the antecedent of line 3.
Claim 13: Applicant is respectfully advised to amend “a shut-off device both before and after the Venturi nozzle” to “two shut-off devices, wherein each shut-off device is disposed on an opposite side of 
Claim 16: Applicant is respectfully advised to provide an article before each new claim element (i.e., “a control device or a regulating device”).
Claims 17-19, 21, and 24 are objected to upon the same basis as claim 16 (“a control device or regulating device”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11: The claim recites “a clean gas line” in line 3, and “a clean gas line” in lines 7-8. It is unclear whether the second instance references the first instance, or if separate clean gas lines are intended. For the purposes of examination only and in view of the figure, lines 7-8 will be interpreted as reciting “the clean gas line.”
Claims 12-21 are rejected because of their dependence on claim 11.

Claim 13: The claim recites the limitation “the gas line from the compressed air source via the Venturi nozzle to the lower gas-tight portion of the filter housing.” There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 11 recites “a compressed air source-connectable Venturi nozzle.” However, the reference to compressed air in the chosen name of a nozzle is not itself a recitation of the configuration presupposed in claim 13 (i.e., the compressed air source is not previously recited as connecting to the Venturi nozzle). For the purposes of examination only, the claim will be interpreted as positively reciting the configuration of a gas line passing from the compressed air source through the Venturi nozzle to connect to the lower gas-tight portion of the filter housing.
Claim 21 is rejected upon the same basis as claim 13 (“the gas line from the compressed air source via the Venturi nozzle to the lower gas-tight portion of the filter housing). In addition, the limitation of “each compressed air line connecting the compressed air source to a filter cartridge” lacks sufficient antecedent basis, noting that claim 11 recites, “wherein each filter cartridge is individually connectable by means of a compressed air line with a compressed air source” (i.e., a single compressed air line that is connectable to each filter cartridge). For the purposes of examination, the claim will be interpreted as reciting these limitations without reference to a prior claim. Furthermore, “each compressed air line connecting the compressed air source to a filter cartridge” suggests a single filter cartridge that lacks an antecedent (“a filter cartridge”). For the purposes of examination only, this limitation will be interpreted as “connecting the compressed air source to a respective filter cartridge of the at least two filter cartridges.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (JP2007238670A, hereinafter “Omura”) in view of Ono et al. (JP2005028294A, hereinafter “Ono”), Tsai et al. (US 5,636,240), and Hatfield et al. (US 2015/0336041 A1), and as evidenced by Nicholson (US 2012/0275976 A1). 
Regarding claim 11, Omura discloses a system to obtain clean gas ([0003]) and an associated method ([0001]) comprising a first dust collector 16 (Fig. 3; [0059]) that receives gas via a gas supply line 29-1 ([0033]: 29) from a gasification furnace 61 ([0057]) that gasifies wood chips ([0046]), the first dust collector producing an exhaust gas from which tar is removed in line 29-2 ([0049]) (i.e., a product gas filter; a filter housing to which product gas from a wood gas reactor is supplied by means of a product gas line and from which clean gas is discharged through a clean gas line); and a tar removal aid supply 
However, Omura does not explicitly disclose (i) a filter housing that is divided into an upper gas-tight collecting space and a lower gas-tight portion by a separating tray; (ii) a product gas line that opens into the lower gas-tight portion; and clean gas that is discharged via a clean gas line from the upper gas-tight collecting space; (iii) at least two filters that are arranged on the separating tray so that they protrude into the lower gas-tight portion, wherein each filter is individually connectable by means of a compressed air line with a compressed air source; (iv) a zeolite container that is connected to the lower gas-tight portion of the filter via a Venturi nozzle; (v) a compressed air source-connectable Venturi nozzle; (vi) filter cartridges; or (vii) a closeable gas line.
Regarding (i)-(iii), Ono discloses a bag filter to be coated with a pre-coat such as a zeolite ([0002]) via a hopper 20 for supplying a pre-coating agent (Fig. 1; [0020]). Ono teaches a bag filter housing 10 that is divided into a lower primary side 1 and an upper secondary side 2 by a substantially horizontal partition plate 11 comprising plurality of filter cloths 12 ([0014]) (i.e., a filter housing that is divided into an upper gas-tight collecting space and a lower gas-tight portion by a separating tray; at least two filter cartridges that are arranged on the separating tray so that they protrude into the lower gas-tight portion, noting that the skilled practitioner would recognize that plate must be gas-tight in order to force gas through the filter cloths 12). Exhaust gas is fed by an inlet 13 to the primary side 1 and filtered gas flows from the secondary side 2 from an outlet 14 ([0014]) (i.e., a product gas line that opens into the lower gas-tight portion; and clean gas that is discharged from the upper gas-tight collecting space). The filter cloths are supplied with compressed air via air nozzles 15 ([0015]) (i.e., each filter is individually connectable by means of a compressed air line with a compressed air source, noting that a compressed air source is implicit in a teaching of a supplied compressed air). Ono teaches that 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura by providing (i) a filter housing that is divided into an upper gas-tight collecting space and a lower gas-tight portion by a separating tray; (ii) a product gas line that opens into the lower gas-tight portion; and clean gas that is discharged via a clean gas line from the upper gas-tight collecting space; and (iii) at least two filters that are arranged on the separating tray so that they protrude into the lower gas-tight portion, wherein each filter is individually connectable by means of a compressed air line with a compressed air source as taught by Ono because (1) Omura teaches a dust collector 16 that is a bag filter that from which deposits are removed via backwashing and into which zeolite is provided (Omura, [0035], [0037] [0048]), and (2) using the configuration taught by Ono, pre-coating agent accumulated on the filter cloth ([0029]) and dust can be removed during backwashing (Ono, [0002], [0029]). 
Regarding “clean gas that is discharged via a clean gas line,” the line is regarded to be taught by Ono, as discussed above (line 29-2).
Regarding (iv) and (v), Tsai discloses an air pollution control system (Abstract) comprising a bag house 30 that is provided a powder via a pneumatic powder feeding device 50 (Fig. 3; col. 3, lines 15-17). Tsai teaches that the powder can be fed by a Venturi tube 53 (col. 3, lines 17-21), allowing for the formation of a thin film on filter bags (col. 3, lines 22-24). The powder is forced into the filter by a blower 51 (col. 3, lines 18-19) (i.e., a compressed air source).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura in view of Ono by providing (iv) a zeolite container that is connected to the lower gas-tight portion of the filter via a Venturi nozzle, and (v) a compressed air source-connectable Venturi nozzle as taught by Tsai because (1) Omura teaches a Omura, [0037], [0047]) but does not describe the way it is to be fed, (2) in a filter having upper and lower sides or portions, zeolite is fed to the lower side or portion (Ono, Fig. 1), and (3) a solid can be fed from a hopper using a Venturi tube and a blower, allowing for the formation of a thin film on filter bags (Tsai, col. 3, lines 17-24).
Regarding (vi), Hatfield discloses a filter assembly (Abstract). Hatfield teaches that fabric filter bags can be replaced with cartridges having pleated media to increase an effective filtering area while occupying the same, or less, space within a baghouse ([0004]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura in view of Ono and Tsai by providing (vi) filter cartridges as taught by Hatfield because fabric (i.e. cloth) filter bags can be replaced with cartridges having pleated media to increase an effective filtering area while occupying the same, or less, space within a baghouse (Hatfield, [0004]).
Regarding (vii), Tsai teaches a valve downstream of the Venturi 53 (Fig. 3) (i.e., a closeable gas line). Valves are known in the art to be useful during maintenance, as evidenced by Nicholson ([0017]: isolation valve 7), so their use in such a line would have been prima facie obvious.

Regarding claim 12, Ono teaches that the lower primary side 1 has a tapered cross section at a lowermost portion (Ono, Fig. 1), and Omura teaches the collection of dust from the filter during backwashing by a separation device 26 (Fig. 3, [0035]) (i.e., a lowermost portion of a filter housing that opens into a dust container).

Regarding claim 13, given that valves (i.e., shut-off devices) are known in the art to be provided for maintenance purposes, as evidenced by Nicholson ([0017]: isolation valve 7), the providing of valves both before and after a Venturi nozzle is considered to lack patentable distinctiveness, as the skilled prima facie obvious to provide valves in the locations needed for a specific maintenance application. Applicant can overcome a case of prima facie obviousness by an objective showing of unexpected results. See MPEP 716.02.
Regarding the limitations of “the gas line from the compressed air source via the Venturi nozzle to the lower gas-tight portion of the filter housing,” since Tsai teaches a blower 51 (i.e., a compressed air source) connected to a Venturi tube 53 to feed a bag house 30 (Tsai, col. 3, lines 17-21), and since Ono teaches an inlet into a lower portion of a filter (Ono, Fig. 1; [0019]), and since it would have been obvious to use a single compressed air source in the context of the embodiment of Omura in view of Ono, Tsai, and Hatfield, this configuration would have been prima facie obvious.

Regarding claim 14, Ono teaches valves 16 along each air nozzle 15 line (Fig. 1; [0015]).

Regarding claim 15, Tsai teaches a fan 40 at a gas outlet 32 of a bag house 30 for discharging gases (col. 2, lines 56-57), so it would have been prima facie obvious to provide a fan that is configured to direct clean gas away from a product gas filter

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Omura in view of Ono, Tsai, and Hatfield, as applied to claim 11 above, and further in view of Al Chalabi et al. (US 2013/0276628 A1, hereinafter “Al Chalabi”).
Regarding claim 16, Omura in view of Ono, Tsai, and Hatfield does not explicitly disclose a product gas line that is connected by means of at least one data line with a control device or a regulating device.
Al Chalabi discloses filter chambers 108 (Fig. 1; [0043]) with filter elements 110 ([0044]) (i.e., cartridges) for treating high temperature gases (Abstract). Al Chalabi teaches a controller 132 (i.e., a 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura in view of Ono, Tsai, and Hatfield by providing a product gas line that is connected by means of at least one data line with a control device or a regulating device as taught by Al Chalabi because an upstream sensor in a gas line can be used to detect any surge in flow of incoming gas (Al Chalabi, [0048]).

Regarding claim 17, Omura in view of Ono, Tsai, and Hatfield does not explicitly disclose a lower gas-tight portion of a filter housing further including one or more pressure gauges and/or flow meters that are connected by means of at least one data line with a control device or a regulating device.
Al Chalabi teaches a controller 132 connected to a pressure sensor 130 in a lower portion of each filter chamber (Fig. 1; [0050]). Al Chalabi teaches that such a sensor can be used for determining when a filter chamber goes into a cleaning cycle ([0050]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura in view of Ono, Tsai, and Hatfield by providing a lower gas-tight portion of a filter housing further including a pressure gauge that is connected by means of at least one data line with a control device or a regulating device as taught by Al Chalabi because such a sensor can be used for determining when a filter chamber goes into a cleaning cycle (Al Chalabi, [0050]).

Omura in view of Ono, Tsai, and Hatfield does not explicitly disclose an upper gas-tight collecting space that further includes one or more pressure gauges and/or flow meters that are connected by means of at least one data line with a control device or a regulating device.
Al Chalabi teaches a controller 132 connected to a pressure sensor 128 in an upper portion of each filter chamber (Fig. 1; [0050]). Al Chalabi teaches that such a sensor can be used for determining when a filter chamber goes into a cleaning cycle ([0050]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura in view of Ono, Tsai, and Hatfield by providing an upper gas-tight collecting space that further includes a pressure gauge that is connected by means of at least one data line with a control device or a regulating device as taught by Al Chalabi because such a sensor can be used for determining when a filter chamber goes into a cleaning cycle (Al Chalabi, [0050]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Omura in view of Ono, Tsai, and Hatfield, as applied to claim 11 above, and further in view of Jelich et al. (US 5,346,533, hereinafter “Jelich”) and Al Chalabi.
Regarding claim 19, Omura in view of Ono, Tsai, and Hatfield does not explicitly disclose (i) a clean gas line that further includes one or more pressure gauges and/or flow meters (ii) that are connected by means of at least one data line with a control device or regulating device.
Regarding (i), Jelich discloses a hot gas filter (col. 2, lines 12-13). Jelich teaches a filtered gas line 12 comprising a pressure sensor 15 (col. 2, line 68 to col. 3, line 2). Jelich teaches that such a sensor can be used to determine when a filter component should be swept (col. 1, lines 33-38).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura in view of Ono, Tsai, and Hatfield by Jelich because such a sensor can be used to determine when a filter component should be swept (Jelich, col. 1, lines 33-38).
Regarding (ii), Al Chalabi discloses filter chambers 108 (Fig. 1; [0043]) with filter elements 110 ([0044]) (i.e., cartridges) for treating high temperature gases (Abstract). Al Chalabi teaches a controller 132 (i.e., a control device or a regulating device) connected to a downstream sensor 130 ([0050]). Al Chalabi teaches that such a controller can be used for determining when a filter chamber goes into a cleaning cycle ([0050]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura in view of Ono, Tsai, Hatfield, and Jelich by providing (ii) a pressure gauge that is connected by means of at least one data line with a control device or regulating device as taught by Al Chalabi because such a controller can be used for determining when a filter chamber goes into a cleaning cycle (Al Chalabi, [0050]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Omura in view of Ono, Tsai, and Hatfield, as applied to claim 11 above, and further in view of Morgan et al. (US 2004/0261376 A1, hereinafter “Morgan”).
Omura in view of Ono, Tsai, and Hatfield does not explicitly disclose that each filter cartridge has an associated set of pressure gauges and/or flow meters.
Morgan discloses an air filter cartridge 16 that includes a reverse pulse cleaner (Fig. 3; [0003], [0022]). Morgan teaches a pressure sensor 23 that measures pressure within a filter cartridge, which works with a pressure sensor 27 outside the cartridge, to determine when a cleaning cycle should be initiated ([0023]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura in view of Ono, Tsai, Hatfield, and Jelich by providing an associated set of pressure gauges for each filter cartridge as taught by Morgan because (1) the measuring of a pressure for an individual filter cartridge can be used to determine a start of a cleaning cycle (Morgan, [0023]), and (2) it would have been prima facie obvious to the skilled practitioner to apply the teachings of Morgan to more than one cartridge. Regarding the limitation of a “set of pressure gauges,” a pressure sensor outside a cartridge can be regarded as a part of a set with regard to each sensor within a cartridge. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Omura in view of Ono, Tsai, and Hatfield, as applied to claim 11 above, and further in view of Al Chalabi.
Ono teaches valves 16 along each air nozzle 15 line (Fig. 1; [0015]) connected to an implicit compressed air source ([0019]: “compressed air is ejected from the nozzle 15”) (i.e., compressed air lines connecting the compressed air source to a filter cartridge that each includes a shut-off device), the nozzles extending into cartridges in view of the teachings of Hatfield. However, Omura in view of Ono, Tsai, and Hatfield does not explicitly disclose (i) a gas line from the compressed air source via the Venturi nozzle to the lower gas-tight portion of the filter housing; (ii) a gas line that includes a shut-off device both before and after the Venturi nozzle; or (iii) that each shut-off device is in operative connection with a control device or a regulating device.
Regarding (i), since Tsai teaches a blower 51 (i.e., a compressed air source) connected to a Venturi tube 53 to feed a bag house 30 (Tsai, col. 3, lines 17-21), and since Ono teaches an inlet into a lower portion of a filter (Ono, Fig. 1; [0019]), and since it would have been obvious to use a single compressed air source in the context of the embodiment of Omura in view of Ono, Tsai, and Hatfield, this configuration would have been prima facie obvious.
Regarding (ii), given that valves (i.e., shut-off devices) are known in the art to be provided for maintenance purposes, as evidenced by Nicholson ([0017]: isolation valve 7), the providing of valves prima facie obvious to provide valves in the locations needed for a specific maintenance application. Applicant can overcome a case of prima facie obviousness by an objective showing of unexpected results. See MPEP 716.02.
Regarding (iii), Al Chalabi discloses filter chambers 108 (Fig. 1; [0043]) with filter elements 110 ([0044]) (i.e., cartridges) for treating high temperature gases (Abstract). Al Chalabi teaches a controller 132 (i.e., a control device or a regulating device) connected to valves 104 and 106 to enable filter chambers 108 to be isolated (Abstract; [0043]; lines in Fig. 1) and to control the initiation of a cleaning cycle ([0050], [0051]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Omura in view of Ono, Tsai, Hatfield, and Jelich by providing (iii) shut-off devices that are each in operative connection with a control device or a regulating device as taught by Al Chalabi because (1) a controller can be used to isolate chambers and control the start of a cleaning cycle (Al Chalabi, [0043], [0050]), and (2) the closing of valves by a controller would have been prima facie obvious in view of the teachings of Al Chalabi ([0051]).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Omura in view of Ono, Tsai, and Hatfield, as applied to claim 11 above, and further in view of Al Chalabi and Fujimoto et al. (JP2001058117A, hereinafter “Fujimoto”).
Regarding claim 11, the filter of claim 11 is prima facie obvious in view of the teachings of Omura in view of Ono, Tsai, and Hatfield, as discussed above. However, Omura in view of Ono, Tsai, and Hatfield does not explicitly disclose the steps of (i) detecting an increased pressure drop at one of the filter cartridges; (ii) directing compressed air to the filter cartridge exhibiting the increased pressure 
Regarding (i), Al Chalabi discloses filter chambers 108 (Fig. 1; [0043]) with filter elements 110 ([0044]) (i.e., cartridges) for treating high temperature gases, and a method for their use (Abstract). Al Chalabi teaches that particles can become entrapped in or on a filter that must be dislodged by cleaning ([0035]), the cleaning initiated by the detection of a pressure drop across the filter that exceeds a predetermined value ([0050]) (i.e., detecting an increased pressure drop).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Omura in view of Ono, Tsai, and Hatfield by (i) detecting an increased pressure drop at one of the filter cartridges as taught by Al Chalabi because an appropriate starting condition for a cleaning cycle may be determined by a detection of a pressure drop across the filter that exceeds a predetermined value (Al Chalabi, [0050]). It is noted that the limitation of “detecting an increased pressure drop at one of the filter cartridges” is met by a detection of a pressure drop as taught by Chalabi as the pressure drop must occur at at least one cartridge in the embodiment taught by Omura in view of Ono, Tsai, and Hatfield.
Regarding (ii), since Ono teaches the ejecting of compressed air by a nozzle at the secondary side of a filter cloth ([0019]) to remove accumulated dust ([0002]; [0013]: backwash, pulse jet), the directing of compressed air to a filter cartridge exhibiting an increased pressure drop via a compressed air line for cleaning the filter cartridge would have been prima facie obvious when using the filter taught by Omura in view of Ono, Tsai, and Hatfield, in view of the teachings of Al Chalabi.
Regarding (iii), Fujimoto discloses a method for treating exhaust gas ([0001]) using a bag filter 1 ([0013]) that comprises a high-pressure air supply pipe 3 for backwashing ([0013]) and a hopper 5 ([0018]) for the depositing of a layer on a side of a filter cloth ([0019]). Fujimoto teaches that after a high-pressure backwashing is performed ([0022]), the filter cloth is again subjected ([0023]) to a step of Fujimoto teaches that this method can allow for the formation of a layer of a predetermined thickness ([0030]) in a device that is simplified and inexpensive ([0031]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Omura in view of Ono, Tsai, Hatfield and Al Chalabi by (iii) injecting zeolite powder into the lower gas-tight portion of the filter housing via the compressed air source-connectable Venturi nozzle and the closeable gas line as taught by Fujimoto because (1) by depositing a layer after backwashing, a layer of a predetermined thickness can be maintained (Fujimoto, [0022], [0030]), (2) Ono teaches the supplying of zeolite as a powder (Ono, [0002]), and (3) in view of the teachings of Omura in view of Ono, Tsai, and Hatfield, it would have been prima facie obvious for the skilled practitioner to inject zeolite powder into the lower gas-tight portion of the filter housing via the compressed air source-connectable Venturi nozzle and the closeable gas line.

Regarding claim 23, Al Chalabi teaches that the pressure drop is detected using upstream and downstream pressure sensors ([0050]) (i.e., gauges). 

Regarding claim 24, Al Chalabi teaches a controller 132 (i.e., a control device or a regulating device) for the regulation of a cleaning (i.e., backwashing) process ([0051], [0052]) and for controlling the introduction of an additive to the filter ([0023], [0025]), so the carrying out of the method taught by Omura in view of Ono, Tsai, Hatfield, Al Chalabi, and Fujimoto using a control device would have been prima facie obvious.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alvin (US 6,863,868 B1) discloses a hot gas filtration apparatus (Abstract) that is provided with a zeolite layer 118 (col. 7, lines 49-55) that can catalytically crack tars (col. 2, lines 14, 19).
Davis (US 2,975,000) teaches the use of a venturi throat for controlling movement of a solids-gas stream to enable the solids to move from a lower pressure vessel to a higher pressure (col. 1, lines 49-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/GABRIEL E GITMAN/Examiner, Art Unit 1772